Case 2:18-cv-00135-JRG Document 550 Filed 07/26/19 Page 1 of 3 PageID #: 49179



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 FRACTUS, S.A.,

                Plaintiff,                           CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                                LEAD CASE
 v.

 AT&T MOBILITY LLC,

                Defendant.



                   NOTICE OF REQUEST FOR DAILY TRANSCRIPTS
                           AND REALTIME REPORTING

       Pursuant to the Court’s Docket Control Order, Plaintiff requests daily transcripts and

realtime reporting of the Court proceedings for this trial. Plaintiff further notifies the Court and

all parties that a copy of this Notice is being submitted via electronic mail to the Court Reporter,

Shelly Holmes, at shelly_holes@txed.uscourts.gov.

Dated: July 26, 2019                          Respectfully submitted,

                                              /s/ Michael Ng w/permission Andrea L. Fair
                                              Michael Ng
                                              California State Bar No. 237915 (Lead
                                              Attorney)
                                              Daniel A. Zaheer
                                              California State Bar No. 237118
                                              Michael M. Rosen
                                              California State Bar No. 230964
                                              Luke J. Burton
                                              California State Bar No. 301247
                                              Alexandra Fellowes
                                              California State Bar No. 261929
                                              michael.ng@kobrekim.com
                                              daniel.zaheer@kobrekim.com
                                              michael.rosen@kobrekim.com
                                              luke.burton@kobrekim.com
                                              alexandra.fellowes@kobrekim.com

                                                 1
Case 2:18-cv-00135-JRG Document 550 Filed 07/26/19 Page 2 of 3 PageID #: 49180



                                    KOBRE & KIM LLP
                                    150 California Street, 19th Floor
                                    San Francisco, CA 94111
                                    Telephone: 415-582-4800
                                    Facsimile: 415-582-4811

                                    Hugham Chan
                                    Washington DC Bar No. 1011058
                                    KOBRE & KIM LLP
                                    1919 M Street, NW
                                    Washington, DC 20036
                                    Telephone: 202-664-1956
                                    Facsimile: 202-510-2993
                                    E-mail:hugham.chan@kobrekim.com

                                    Adriana Riviere-Badell
                                    Florida State Bar No. 30572
                                    Joshua Kushner (admitted Pro Hac Vice)
                                    Florida State Bar No. 93597
                                    adriana.riviere-badell@kobrekim.com
                                    joshua.kushner@kobrekim.com
                                    KOBRE & KIM LLP
                                    201 South Biscayne Boulevard, Suite 1900
                                    Miami, Florida 33131
                                    Telephone: 305-967-6100
                                    Facsimile: 305-967-6120

                                    George Stamatopoulos (admitted Pro Hac
                                    Vice)
                                    New York State Bar No. 5163340
                                    KOBRE & KIM LLP
                                    800 3rd Avenue
                                    New York, NY 10022
                                    Telephone: 212-488-1200

                                    /s/ S. Calvin Capshaw w/permission Andrea L. Fair
                                    S. Calvin Capshaw
                                    Texas State Bar No. 03783900
                                    Elizabeth L. DeRieux
                                    Texas State Bar No. 05770585
                                    ccapshaw@capshawlaw.com
                                    ederieux@capshawlaw.com
                                    CAPSHAW DERIEUX LLP
                                    114 E. Commerce Ave.
                                    Gladewater, TX 75647
                                    Telephone: 903-845-5770

                                       2
Case 2:18-cv-00135-JRG Document 550 Filed 07/26/19 Page 3 of 3 PageID #: 49181



                                             Of Counsel:
                                             /s/ Andrea L. Fair_______________
                                             T. John Ward Jr.
                                             Texas State Bar No. 00794818
                                             Claire Abernathy Henry
                                             Texas State Bar No. 24053063
                                             Andrea L. Fair
                                             Texas State Bar No. 24078488
                                             jw@jwfirm.com
                                             claire@wsfirm.com
                                             andrea@wsfirm.com
                                             WARD, SMITH & HILL, PLLC
                                             PO Box 1231
                                             Longview, TX 75606
                                             Telephone: 903-757-6400
                                             Facsimile: 903-757-2323

                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) and served via the Court’s electronic filing system on all

counsel who have consented to electronic service on this 26th day of July, 2019.



                                                    /s/ Andrea L. Fair
                                                    Andrea L. Fair




                                                3
